UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4891
ANTHONY GEORGE COOK,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-01-143)

                      Submitted: June 25, 2002

                       Decided: July 11, 2002

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, Brian J. Kornbrath,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Larry R. Ellis,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                       UNITED STATES v. COOK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Anthony George Cook pled guilty to mailing threatening communi-
cations, in violation of 18 U.S.C. § 876 (1994), pursuant to a plea
agreement. Cook appeals his sentence and conviction. Finding no
reversible error, we affirm.

   Cook contends the Government breached the plea agreement. This
Court reviews a claim of breach of a plea agreement de novo. United
States v. Martin, 25 F.3d 211, 217 (4th Cir. 1994). Disputes about
what the parties said or did are reviewed under the clearly erroneous
standard. Id. A defendant bears the burden of showing a breach of the
plea agreement by a preponderance of the evidence. United States v.
Dixon, 998 F.2d 228, 230 (4th Cir. 1993); United States v. Connor,
930 F.2d 1073, 1076 (4th Cir. 1991). A careful review of the record
shows the Government did not breach the plea agreement.

   Cook also contends the district court erred in determining the
extent of the upward departure to which he was subject. The district
court enhanced Cook’s offense level by fourteen based on extreme
conduct, U.S. Sentencing Guidelines Manual § 5K2.8 (2000), and dis-
missed and uncharged conduct, USSG § 5K2.21, thereby increasing
Cook’s sentencing guidelines range from six to twelve months to
fifty-one to sixty-three months. The district court’s determination of
the extent of a departure is reviewed for abuse of discretion. United
States v. Hummer, 916 F.2d 186, 192 (4th Cir. 1990). The court must
articulate a basis for the extent of the departure. See United States v.
Gary, 18 F.3d 1123, 1130 (4th Cir. 1994). The district court at sen-
tencing gave a detailed explanation of its reasons for departing to a
sentence of 60 months, and we find the sentence was not an abuse of
discretion.

  Accordingly, we affirm Cook’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
                      UNITED STATES v. COOK                      3
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED